Name: Commission Decision No 1834/81/ECSC of 3 July 1981 amending Decision No 30/53 on practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  iron, steel and other metal industries;  marketing;  coal and mining industries
 Date Published: 1981-07-04

 Avis juridique important|31981S1834Commission Decision No 1834/81/ECSC of 3 July 1981 amending Decision No 30/53 on practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel Official Journal L 184 , 04/07/1981 P. 0007 - 0008 Spanish special edition: Chapter 08 Volume 2 P. 0084 Portuguese special edition Chapter 08 Volume 2 P. 0084 COMMISSION DECISION No 1834/81/ECSC of 3 July 1981 amending Decision No 30/53 on practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 60 (1) thereof, Whereas Decision No 30/53 (1), as last amended by Decision 72/440/ECSC (2), defined the practices prohibited by Article 60 (1) of the Treaty in the common market for coal and steel; Whereas Article 1 of Decision No 30/53 was amended by Decision No 19/63 in order to specify that when Community undertakings sell within the common market products listed in Annex I to the Treaty, with the exception of scrap, through selling agencies the obligations to which undertakings are subject under the terms of Decision No 30/53 apply to transactions by these selling agencies; Whereas under the terms of Article 1 of Decision No 30/53 the selling agencies are: - joint-selling agencies (Article 65 (2) of the Treaty) operating on behalf of several producer undertakings, - distributor undertakings which are administered by a producer undertaking and regularly employed by it to sell all or some of its products, and whose sales operations consist primarily in the distribution of that undertakings's products; Whereas over the last few years, in order to widen the distribution of their products, a large number of producer undertakings have taken over, directly or indirectly, control of distributor undertakings which do not necessarily distribute primarily the production of the undertakings which control them ; whereas experience has shown that producer undertakings can avoid the prohibitions of discrimination concerning them simply by involving in their direct sales the distributor undertakings which they control; Whereas producer undertakings should be subject to the obligations deriving from Decision No 30/53 in respect of direct sales in all cases when they involve the distributor undertakings which they control; Whereas the elements constituting direct or indirect control of an undertaking pursuant to Article 66 (1) of the Treaty were defined in Decision No 24/54 (4) ; whereas it is appropriate to use this definition of control for the purposes of this Decision; After consulting the Consultative Committee and the Council, HAS DECIDED AS FOLLOWS: Article 1 The following third indent is hereby added to paragraph 2 of Article 1 of Decision No 30/53: "- distributor undertakings which are directly or indirectly controlled by a producer undertaking, within the meaning of Decision No 24/54, where they effect "direct sales" of products manufactured by the producer undertaking in question. A sale is "direct" when, under contracts of sale concluded between the producer undertaking and the distributor undertaking on the one hand and between the distributor undertaking and its (1) OJ of the ECSC, 4.5.1953, p. 109. (2) OJ No L 297, 30.12.1972, p. 39. (3) OJ of 24.12.1963, p. 2969/63. (4) OJ of the ECSC, 11.5.1954, p. 345 and p. 346. customer purchasing the products on the other, the products are shipped directly from the producer undertaking to the customer of the distributor undertaking or in accordance with the instructions of the customer". Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1981. For the Commission Ã tienne DAVIGNON Vice-President